EXHIBIT 10.80


CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


AMENDMENT NO. 5 TO INGOT SUPPLY AGREEMENT


THIS AMENDMENT NO. 5 INGOT SUPPLY AGREEMENT (This "Amendment No. 5") is made
this 28th day of October 2011 ("Effective Date") by and between Woongjin Energy
Co., Ltd., a company organized and existing under the laws of the Republic of
Korea with its office located at 1316 GwanPyeong-Dong, YuSung-Gu, DaeJeon, Korea
(“Supplier”), and SunPower Corporation, a company organized under the laws of
the State of Delaware, United States of America, with its principal office
located at 3939 North First Street, San Jose, California 95134, United States of
America (“Sunpower”), and SunPower Philippines Manufacturing Limited, a Cayman
Islands business and wholly owned subsidiary of SunPower, with a branch office
at 100 East Main Avenue, Phase 4, Special Economic Zone, Laguna Techno Park,
Binan, Laguna, Philippines 4024 (together with SunPower, “Purchaser”). The
Supplier and Purchaser is sometimes referred to herein as a "Party" and
collectively, as the "Parties". Capitalized terms used in this Amendment No. 5
and not defined herein shall have the meaning given to such terms in the
Agreement (as hereinafter defined).




RECITALS


(a)    Supplier and Purchaser are parties to that certain Ingot Supply
Agreement, dated as of December 22, 2006, as amended on August 4, 2008, August
1, 2009, February 1, 2011 and July 5, 2011 (the "Agreement"), pursuant to which
Supplier agreed to manufacture and sell to Purchaser, and Purchaser agreed to
purchase from Supplier, certain SP Polysilicon Based Products and Non-SP
Polysilicon Based Products.


(b)The Parties desire to amend the Agreement to amend Ingot pricing and to amend
certain other terms and conditions thereof.


NOW THEREFORE, in consideration of the promises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, hereby agree as
follows:




AGREEMENT
1.
Purchaser and Supplier hereby agree to decrease Purchaser's target of purchasing
up to *** MT Ingot (including wafer) during Q4'2011 to a new target of
purchasing up to *** MT Ingot (including wafer) in Q4' 2011.



2.
Purchaser and Supplier hereby agree to Purchaser's new target of purchasing up
to *** MT Ingot (including wafer) during 2012. Purchaser shall use commercially
reasonable efforts to reduce its commitments to Purchaser's other suppliers and
redirect Purchaser's purchases from such suppliers to Supplier, in which case
Purchaser and Supplier hereby agree to increase Purchaser's target of purchasing
from up to *** MT Ingot (including wafer) to up to *** MT Ingot (including
wafer) during 2012. The Supplier shall provide a maximum *** MT polysilicon
towards the purchased quantities of Non-SP Polysilicon Based Products with all
other polysilicon to provided by Purchaser for SP Polysilicon Based Products.



3.
Schedule 3.1(a) of the Agreement is hereby amended and restated as follows:



Schedule 3.1(a)


The purchase price for SP Polysilicon Based Products and Non-SP Polysilicon
Based Products received during Q4 2011 shall be


For the first ***MT - $***/kg


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.





Page 1 of 3

--------------------------------------------------------------------------------


For the next ***MT - $***/kg
For the last ***MT - $***/kg


The purchase price for SP Polysilicon Based Products and Non-SP Polysilicon
Based Products received during 2012 shall be


During Q1, 2012 - $***/kg
During Q2, 2012 - $***/kg
During Q3, 2012 - $***/kg
During Q4, 2012 - $***/kg




If the official foreign ***-day average currency exchange rate, as published by
the Wall Street Journal, falls below *** South Korean Won to $1US, the Parties
shall negotiate in good faith a mutually acceptable adjustment to the pricing
set forth above.




If Purchaser receives a bona fide offer from a third party, who is qualified to
satisfy Purchaser's applicable specifications, for the supply of similar
products at a price equal to or less than ***% of the applicable purchase price
under this Agreement, Purchase shall deliver notice to Supplier and the parties
shall negotiate in good faith to reduce the applicable purchase price under this
Agreement, which price adjustment shall become effective *** days following
delivery of Purchaser's notice initiating negotiations for price reductions.  If
the parties are unable to reach agreement regarding a reduced price for the
remainder of the contract term, Supplier may elect, within *** days of receiving
notice of the third party's proposal, to reduce the applicable purchase price
for the same quantity of product as proposed by the third party.  If Supplier is
unwilling to sell such quantity of product to Purchaser at the same price as the
third party, Purchaser, in its sole and absolute discretion, may reduce its
outstanding obligation to purchase such products from Supplier by the quantity
offered by the third party during the applicable time period and instead
purchase such products from the third party.    


1.This Amendment No. 5 is effective from October 12th, 2011 until Dec. 31, 2016,
or if earlier, until further amended by the parties.


2.All other provisions of the Agreement, except as specifically amended or
waived hereby, shall remain in full force and effect and are incorporated
herein.


3.If any part of this Amendment No. 5 or the Agreement as amended herein is
found to be void or unenforceable for any reason, the remainder of this
Amendment No. 5 and the Agreement as amended hereunder, shall be enforced, to
the fullest extent possible, as if such void or unenforceable provision was not
part of this Amendment No. 5.


4.This Amendment No. 5 may be executed in one or more counterparts, each of
which shall be deemed to be an original and shall constitute one and the same
instrument. This Amendment No. 5 may be executed by facsimile, and each such
facsimile signature shall be deemed to be an original.










[SIGNATURE PAGE FOLLOWS]




*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.







Page 2 of 3

--------------------------------------------------------------------------------


IN WITNESS THEREOF, the Parties hereto, intending to be legally bound, have
executed this Amendment No. 5 as of the date first written above.


WOONJIN ENERGY CO., LTD




By: /s/ Hak Do Yoo


Name: Hak Do Yoo


Title: CEO


Date: Oct. 27, 2011
SUNPOWER CORPORATION
By: /s/ Paul Charrette


Name: Paul Charrette


Title: VP, Supply Chain


Date: Oct. 20, 2011





SUNPOWERPHILIPPINES MANUFACTURING LIMITED
By:/s/ Paul Charrette


Name: Paul Charrette


Title: VP, Supply Chain


Date: Oct. 20, 2011
 








Page 3 of 3